JS 44 (Rev. 08/18)

(a) PLAINTIFFS

Case 2:19-cv-048 (lin Dy Rog aeR! Sr pleg 10/18/19 Page 1 of 15

The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Mecha ef De F | PC

(b) County of Residence of First Listed Plaintiff Gumtrea
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) ee (Firm Name, Address, and Telephone Number)

Rie Cok

1 6

QeYT Leeess- S$7—

phil, aA (fled.

MUIKSCS-TI1L

Cry MT

 

DEFENDANTS
Zt Se ape

Dio C-CSe_ fp i

County of Residence of First Listed Defendant
(IN U.S, PLAINTIFF CASES

f

NLY)

Mere he Rees:

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attorneys (if Known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il: BASIS OF JURISDICTION (Place an “X" in One Box Only) Ul. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plainti
4 sat (For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government 33° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 a Incorporated or Principal Place o 4 KP
of Business In This State
2 US. Government ag Diversity Citizen of Another State K2 GO 2 = Incorporated and Principal Place go5 o5
: Defendant (Indicate Citizenship of Parties in Item I) of Business In Another State
i}
Citizen or Subject of a 3. © 3 Foreign Nation go6 O06
Foreign Country
IV. NATURE OF SUIT (Place an “¥” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT ; TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
J 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure © 422 Appeal 28 USC 158 375 False Claims Act
J 120 Marine 06 310 Airplane G 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 3 376 Qui Tam (31 USC
7 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
3 140 Negotiable Instrument Liability O 367 Health Care/ J 400 State Reapportionment
7 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS J 410 Antitrust
' & Enforcement of Judgment Slander Personal Injury O 820 Copyrights J 430 Banks and Banking
J 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent 3 450 Commerce
3 ‘152 Recovery of Defaulted Liability 1 368 Asbestos Personal C835 Patent - Abbreviated © 460 Deportation
- Student Loans 0 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 840 Trademark Corrupt Organizations
J 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 3 480 Consumer Credit
‘ of Veteran's Benefits O 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) 4 485 Telephone Consumer
4 160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
7 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management © 863 DIWC/DIWW (405(2)) | 490 Cable/Sat TV
J 195 Contract Product Liability fro Other Personal Property Damage Relations OC 864 SSID Title XVI © 850 Securities/Commodities/
1 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act OC 865 RSI (405(g)) Exchange
ee ee -o GO 362 Personal Injury - Product Liability 0 751 Family and Medical 0 890 Other Statutory Actions
Pei As Ry Medical Malpractice Leave Act 891 Agricultural Acts
{____REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS (| 790 Other Labor Litigation FEDERAL TAX SUITS 1 893 Environmental Matters
J 210 Land Condemnation 6 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement © 870 Taxes (U.S. Plaintiff 895 Freedom of Information
7] 220 Foreclosure 6 441 Voting © 463 Alien Detainee Income Security Act or Defendant) Act
= 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate 0 871 IRS—Third Party © 896 Arbitration
=] 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 3 899 Administrative Procedure
J 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
3S 290 All Other Real Property © 445 Amer. w/Disabilities -| 535 Death Penalty | IMMIGRATION — Agency Decision
Los ef Employment Other: © 462 Naturalization Application 4 950 Constitutionality of
' 0 446 Amer, w/Disabilities -] 540 Mandamus & Other [0 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
© 448 Education 01 555 Prison Condition
1 OF 560 Civil Detainee -
Conditions of
1 Confinement

 

 

 

 

 

 

V. ‘ORIGIN (Place an "X” in Qne Box Only)

 

fF \., Original O12 Removed from O 3  Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
_Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
' . (specifv) Transfer Direct File
eter “+ Cite the U.S, Civil Statute under whjch you are filing (Do.got gitajurisdictional statutes unless diversity):
ee So. USC. 5 PS8o- Cesta

Vi.| CAUSE OF ACTION -

Vil. REQUESTED IN

COMPLAINT:

 

 

VIII. RELATED CASE(S)

IF ANY

(See instructions):

Brief description of cause:

Defer in
O CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

DEMAND $ CHECK YES only if demanded in complaint:

JURY DEMAND: Yes ONo

if

 

 

JUDGE a ________ DOCKET NUMBER
DATE ds / n Y ) i E OF ATTORNEY fe ee
FOR OFFICE USE ONLY a Y a =
, RECEIPT i AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-04871-PD Document1 Filed 10/18/19

ADDRESS LIST

EPISCOPAL DIOCESE OF PENNSYLVANIA
240 S. 4" Street

Philadelphia, PA 19106

(Philadelphia County)

and

THE RT. REV. DANIEL G. P. GUTIERREZ
3717 Chestnut Street, Suite 300

Philadelphia, PA 19104

(Philadelphia County)

and

THE REV. IAN A. MONTGOMERY
2 Emerson Street

Norwalk, CT 06855

(Fairfield County)

and

THE CHURCH OF THE GOOD SHEPHERD,
ROSEMONT, PENNSYLVANIA

1116 Lancaster Avenue

Bryn Mawr, PA 19010

(Montgomery County)

and

HEIDI KOLBERG
245 N. Ithan Avenue
Bryn Mawr, PA 19010
(Montgomery County)

and

SETH MARTIN

1111 County Line Road, Apt. 1
Bryn Mawr, PA 19010
(Montgomery County)

Page 2 of 15

 
-19- FED PGE AP BT RIC
Case 2:19 cv O48 TE LAS EASTERN ae Toree aye Ba8 y Pages of 15

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Vase 514 } Mecca NOS 0 2
Address of Defendant: 279 Ss yt S+ Lhe (/4- [le£

Place of Accident, Incident or Transaction: /(/€ ( aaces7e< Pre, iS pec Moser p4- l Yore

 

RELATED CASE, IF ANY: ,/ ( 4

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

 

 

a ue ’ ‘ :
{| 2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
' 4. pending or within one year previously terminated action in this court?

 

 

 

 

 

 

{
; 3., Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
i numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

4e-4es Ts this:case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
2; case filed by the same individual?

 

 

[certify that, to my knowledge, the within case (7 is Bs not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: ie CAG Must sign here | RE 5

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

CIVIL: (Place a Vin one category only)

 

 

 

 

 

 

 

 

   

 

 

 

 

 

| A Federal Question Cases: B. Diversity Jurisdiction Cases:
20] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
| [] 2. FELA LC] 2. Airplane Personal Injury
j-fe] 3. Jones Act-Personal Injury —S=3. Assault, Defamation
[] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [] 5. Motor Vehicle Personal Injury
[|] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
CE] 7. Civil Rights [] 7. Products Liability
( +8. Habeas Corpus [] 8. Products Liability — Asbestos
(] 9. Securities Act(s) Cases [] 9. All other Diversity Cases
} LJ 10. Social Security Review Cases (Please specify):
j.{-] 11. Allother Federal Question Cases
wie’ (Please specify):
mT
1. ARBITRATION CERTIFICATION
ity i (The effect of this certification is to remove the case from eligibility for arbitration.)
tL) C
th} y ye (Rea a , counsel of record or pro se plaintiff, do hereby certify:
Vio}
i at Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
q ct exceed the sum of $150,000.00 exclusive of interest and costs:
Er
{| Relief other than monetary damages is sought.
1
("| (BlkS 9
DATE ( Bl ( & “ OX

AttorpevfayLaw / Pro Se Plaintiff Attorney LD. # (if applicable)

5 NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38.

 

Civ, 609 (5/2018)

‘

 
Case 2:19-cv-04871-PD Document1 Filed 10/18/19

ADDRESS LIST

EPISCOPAL DIOCESE OF PENNSYLVANIA
240 S. 4" Street

Philadelphia, PA 19106

(Philadelphia County)

and

THE RT. REV. DANIEL G. P. GUTIERREZ
3717 Chestnut Street, Suite 300

Philadelphia, PA 19104

(Philadelphia County)

and

THE REV. IAN A. MONTGOMERY
2 Emerson Street

Norwalk, CT 06855

(Fairfield County)

and

THE CHURCH OF THE GOOD SHEPHERD,
ROSEMONT, PENNSYLVANIA

1116 Lancaster Avenue

Bryn Mawr, PA 19010

(Montgomery County)

and

HEIDI KOLBERG
245 N. Ithan Avenue
Bryn Mawr, PA 19010
(Montgomery County)

and

SETH MARTIN

1111 County Line Road, Apt. 1
Bryn Mawr, PA 19010
(Montgomery County)

Page 4 of 15

 
to ee ere a eres yee oe

too gece

Ate em enene meen eeeriyt ang ee

A) eee ener ree oe

Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 5 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Mickel PeFilryepo CIVIL ACTION
Episcop YU Morse NO.

Ay lu. AAC

In accordance win te ivil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255, ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
© Standard Management — Cases that do not fall into one of the other tracks. yal
el ¢ zl { One a licen pe
Date Attorney-at-law ‘Attorney for
UI-SOD FTG Ms-S-WIWG FACE Fae uc cher com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 6 of 15

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL DeFILIPPO
Box 544
Blackwood, NJ 08012 :
Plaintiff, : Civil Action
Vv.
No.:

 

EPISCOPAL DIOCESE OF PENNSYLVANIA
240 S. 4" Street
Philadelphia, PA 19106

and

THE RT. REV. DANIEL G. P. GUTIERREZ
3717 Chestnut Street, Suite 300
Philadelphia, PA 19104

and

THE REV. IAN A. MONTGOMERY
2 Emerson Street
Norwalk, CT 06855

and

THE CHURCH OF THE GOOD SHEPHERD,
ROSEMONT, PENNSYLVANIA

1116 Lancaster Avenue

Bryn Mawr, PA 19010

and

HEIDI KOLBERG
245 N. Ithan Avenue
Bryn Mawr, PA 19010

and

SETH MARTIN

1111 County Line Road, Apt. I

Bryn Mawr, PA 19010
Defendants.

 
Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 7 of 15

CIVIL ACTION - COMPLAINT

Plaintiff, MICHAEL DeFILIPPO (hereinafter “Plaintiff’), by and through his attorneys,
the Law Office of Faye Riva Cohen, P.C., brings this action against the named Defendants and
avers as follows:

JURISDICTION AND VENUE

1. This Court has original jurisdiction over the subject matter of this action pursuant to 82
U.S.C. § 1332(a)(1) as the parties are citizens of different states: Plaintiff is a citizen and
domiciled in New Jersey, Defendant THE REV. IAN A. MONTGOMERY is a citizen and
resident of the state of Connecticut, and the remaining Defendants are citizens and/or entities
in Pennsylvania.

2. This Court has original jurisdiction over the subject matter of this action pursuant to 82
U.S.C. § 1332(a) as the matter in controversy exceeds the sum of $75,000.

3. Venue is proper in this District under 28 U.S.C. § 1391(b) and 29 U.S.C. § 1132(e) because
most of the Defendants may be found in this District and the acts complained of occurred in
this District.

PARTIES

4. Plaintiff hereby incorporates all other paragraphs of this Complaint as though fully set forth
at length herein.

5. Plaintiff is an adult individual and citizen and resident of the State of New Jersey, with an
address of Box 544, Blackwood, NJ 08012.

6. Defendant EPISCOPAL DIOCESE OF PENNSYLVANIA (hereinafter “the Diocese”) is a
corporation duly organized and existing under and by virtue of the laws of the
Commonwealth of Pennsylvania, with its registered office located at 240 S. 4th Street,
Philadelphia, PA 19106.

7. Defendant THE RT. REV. DANIEL G. P. GUTIERREZ (hereinafter “the Bishop”) is the
bishop ordinary of the Diocese, individually and as an agent of Diocese, is an adult
individual, and citizen and resident of the Commonwealth of Pennsylvania, with an address
of 3717 Chestnut Street, Suite 300, Philadelphia, PA 19104.

8. Defendant THE CHURCH OF THE GOOD SHEPHERD, ROSEMONT, PENNSYLVANIA
(hereinafter “the Church”) is a corporation duly organized and existing under and by virtue of
the laws of the Commonwealth of Pennsylvania, with its registered office located at 1116
Lancaster Avenue, Bryn Mawr, PA 19010, and is a constituent member of the Diocese.
10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 8 of 15

Defendant THE REV. IAN A. MONTGOMERY (hereinafter “Montgomery”) was the parish
priest of the Church and is an adult individual, and citizen and resident of the State of
Connecticut, with an address of 2 Emerson Street, Norwalk, CT 06855.

Defendant HEIDI KOLBERG (hereinafter “Kolberg”), individually, and as an agent of the
Church in her role as Senior Warden, is an adult individual, and citizen and resident of the

Commonwealth of Pennsylvania, with an address of 245 N. Ithan Avenue, Bryn Mawr, PA
19010.

Defendant SETH MARTIN (hereinafter “Martin”), individually, and as an agent of the
Church and as the Office Administrator of the Church, is an adult individual, and citizen and
resident of the Commonwealth of Pennsylvania, with an address of 1111 County Line Road,
Apt. 1, Bryn Mawr, PA 19010.

FACTUAL ALLEGATIONS

Plaintiff hereby incorporates all other paragraphs of this Complaint as though fully set forth
at length herein.

Plaintiff has attended the Church for approximately thirty (30) years.

On or about October 24, 2017 Plaintiff attempted to participate in a Church meeting,
interjecting his concerns about the direction the Church was taking.

At the October 24, 2017 meeting, Plaintiffs attempt at participating was met by Montgomery
— who was serving the Church as its parish priest —- who publicly — and falsely - claimed
Plaintiff did not “belong” to the Church and did not financially give to the Church.

Montgomery’s statements, mentioned above, were mad publically in the presence of all of
the other attendees at the Church meeting, to the extreme humiliation, embarrassment, and
shame of/to Plaintiff.

On or about March 11, 2018, when Plaintiff arrived at the Church for Sunday worship, he
was approached by Kolberg and parishioner Anderson Wilson who told him he was not
welcome at the Church.

On or about March 11, 2018 Kolberg also called the Radnor Township Police Department
“the Police”), upon which Plaintiff voluntarily and independently left the Church before the
Police arrived, and did not return to it until after Montgomery’s departure from it as Plaintiff
believed it was Montgomery who was ultimately responsible for the events described in
Paragraph 17 and herein; per Plaintiff’s information and belief, a police report was entered as
a result of the call.

On or about October 21, 2018, when Plaintiff returned to the Church to worship for the first
time since March 11, 2018, Martin called the Bishop to report to him that Plaintiff was
present at the Church.
Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 9 of 15

20. Upon receiving the call from Martin, the Bishop instructed Martin to call the Police for the
purpose of having the Plaintiff removed from the Church’s premises, which Martin
subsequently did.

21. Upon information and belief, Martin and/or Kolberg communicated to the Bishop that
Plaintiff carried a gun and threated to shoot someone at the Church on March 11, 2018 and
October 21, 2018.

22. Furthermore, upon information and belief, Martin and/or Kolberg twice communicated to the
Police (on March 11, 2018 and October 21, 2018) an unverified — and entirely false -
allegation that Plaintiff carried a gun and threatened to shoot someone at the Church.

23. It was at the Bishop’s instruction that Martin and/or Kolberg communicated to the Police an
unverified — and entirely false - allegation that Plaintiff carried a gun and threatened to shoot
someone at the Church.

24. Upon the arrival of the Police on October 21, 2018, Officer Joseph Lalor personally removed
Plaintiff from the Church’s premises and generated an official police report accordingly.

25. The Police inquired with Martin as to whether Plaintiff should be prosecuted for trespass, but
Plaintiff was never charged with any crime.

26. Plaintiff then peacefully left the Church at the instruction of the Police.

27. Both times Plaintiff was removed from the Church by the Police (on March 11, 2018 and
October 21, 2018), it was in view of the entire congregation, to the extreme humiliation,
embarrassment, and shame of/to Plaintiff.

28. The allegations that Plaintiff did not belong to the Church or give financially to it are patently
false and plainly absurd, as he belonged to the Church for nearly thirty (30) years and
contributed thousands of dollars to it.

29. The allegation that Plaintiff carried a gun, much less threatened to use it on anyone, at the
Church, is patently false and plainly absurd.

30. Plaintiff has had a long and distinguished career in law enforcement, has the highest security
rating in New Jersey, remains a licensed private investigator, and would never risk his career
or undermine his decades of training by misusing a firearm and/or issuing such careless
threats to fellow parishioners.

31. Any claim and/or report that Plaintiff misuses a firearm, threatens people’s life and safety,
and/or may have committed a crime (e.g.: trespass), puts Plaintiff's licensure as a private
investigator at risk and in jeopardy.
Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 10 of 15

32. At all times material herein, the Bishop acted individually and as an agent of the Diocese; the
Diocese is also liable for the actions of Bishop pursuant to the doctrine of respondeat
superior.

33. At all times material herein, Martin and Kolberg acted individually and as agents of Church;
the Church is liable for the actions of Martin and Kolberg pursuant to the doctrine of
respondeat superior.

34. At all times material herein, Montgomery acted individually and as an agent of Church and
Diocese; the Diocese and Church are also liable for the actions of Montgomery pursuant to
the doctrine of respondeat superior.

COUNT I
DEFAMATION

35. Plaintiff hereby incorporates all other paragraphs of this Complaint as though fully set forth
at length herein.

36. A claim for defamation has the following elements: (1) a false statement purporting to be
fact; 2) publication or communication of that statement to a third person; 3) fault amounting
to at least negligence; and 4) damages, or some harm caused to the person or entity who is
the subject of the statement.

37. Montgomery, Bishop, Kolberg, and Martin have clearly alleged multiple false statements as
described in Paragraphs 15, 18, 21, 22, 23, 28, and 29.

38. The false statements mentioned in Paragraph 37 above were published and/or communicated
to a third person as described in Paragraphs 16, 18, 19, 20, 21, 22, 23, and 27.

39. The false statements mentioned in Paragraph 37, and published/communicated as described
in Paragraph 38, were intentionally, knowingly, recklessly, and negligently made by
Montgomery, Bishop, Kolberg, and/or Martin as all parties herein knew the claims that
Plaintiff did not belong to the Church, did not contribute financially to the Church, and
carried a gun and/or threatened to use it on anyone at the Church are patently false.

40. Plaintiff has suffered damages and harm due to the publication/communication of the false
statements (as described in Paragraphs 37 and 38) as he has suffered extreme humiliation,
embarrassment, shame, and the emotional loss of his Church, his Church community, and his
standing in the community, and any claim and/or report that Plaintiff misuses a firearm,
threatens someone’s life and safety, and/or may have committed a crime (e.g.: trespass), puts
Plaintiffs licensure as a private investigator at risk and in jeopardy.
41.

42.

43.

44.

45.

46.

47.

48.

49.

50.

Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 11 of 15

COUNT HT
FALSE LIGHT

Plaintiff hereby incorporates all other paragraphs of this Complaint as though fully set forth
at length herein.

The elements of a claim for false light are: (1) a party (e.g.: the Defendants) published non-
flattering information about Plaintiff widely; (2) the publication of information identifies the
Plaintiff; (3) the information places the Plaintiff in a "false light" that would be highly
offensive to a reasonable person; and, (4) the party who published the information was at
fault in publishing the information.

Montgomery, Bishop, Kolberg, and Martin published non-flattering information about
Plaintiff, and did so widely, as described in Paragraphs 37 and 38.

The information published by Montgomery, Bishop, Kolberg, and Martin clearly identified
Plaintiff as described in Paragraphs 15, 18, 19, 20, 21, 22, and 23.

The information published by Montgomery, Bishop, Kolberg, and Martin clearly puts
Plaintiff into a “false light” as described in Paragraph 37 and 39.

Montgomery, Bishop, Kolberg, and Martin are all at fault for intentionally, knowingly,
recklessly, and negligently publishing the information (as described in Paragraph 38)
knowing the claims that Plaintiff did not belong to the Church, did not contribute financially
to the Church, and carried a gun and/or threatened to use it on anyone, at the Church are
patently false.

Plaintiff has suffered damages and harm due to the publication/communication of the false
statements (as described in Paragraphs 37 and 38) as he has suffered extreme humiliation,
embarrassment, shame, and the emotional loss of his Church, his Church community, and his
standing in the community, and any claim and/or report that Plaintiff misuses a firearm,
threatens someone’s life and safety, and/or may have committed a crime (e.g.: trespass), puts
Plaintiff's licensure as a private investigator at risk and in jeopardy.

COUNT WI
MALICIOUS PROSECUTION

Plaintiff hereby incorporates all other paragraphs of this Complaint as though fully set forth
at length herein.

Based on the foregoing, Plaintiff avers that Bishop, Martin, and Kolberg violated
Pennsylvania’s common law against malicious prosecution.

Bishop, Martin, and Kolberg initiated a criminal proceeding against Plaintiff by calling the
Police against Plaintiff on two (2) separate occasions (as described in Paragraphs 18, 20, 22,
23, 24, 25, 26, and 27) without probable cause with knowingly false claims (as described in
51.

52.

53.

54.

55.

56.

37.

58.

Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 12 of 15

Paragraphs 37 and 38), and for malicious purposes other than bringing Plaintiff to justice.

Due to Bishop, Martin, and Kolberg initiating a criminal proceeding against Plaintiff, Officer
Joseph Lalor personally removed Plaintiff from the Church’s premises and generated an
official police report accordingly.

Plaintiff prays that Bishop, Martin, and Kolberg be required to provide all appropriate
remedies under Pennsylvania law.

Plaintiff has suffered damages and harm due to the publication/communication of the false
statements (as described in Paragraphs 37 and 38) as he has suffered extreme humiliation,
embarrassment, shame, and the emotional loss of his Church, his Church community, and his
standing in the community, and any claim and/or report that Plaintiff misuses a firearm,
threatens someone’s life and safety, and/or may have committed a crime (e.g.: trespass), puts
Plaintiff's licensure as a private investigator at risk and in jeopardy.

COUNT IV
ABUSE OF PROCESS

Plaintiff hereby incorporates all other paragraphs of this Complaint as though fully set forth
at length herein.

Based on the foregoing, Plaintiff avers that Bishop, Martin, and Kolberg violated
Pennsylvania’s common law against abuse of process via their making a false police report
against Plaintiff (as described in Paragraphs 18, 20, 22, 23, 24, 25, 26, 27, 37, and 38) solely
to harass him; Bishop, Martin, and Kolberg used a legal process against Plaintiff to
accomplish a purpose which the process was not designed for, and it caused harm to Plaintiff.

Due to Bishop, Martin, and Kolberg initiating a false police report against Plaintiff, Officer
Joseph Lalor personally removed Plaintiff from the Church’s premises and generated an
official police report accordingly.

Plaintiff has suffered damages and harm due to the publication/communication of the false
police report (as described in Paragraphs 37 and 38) as he has suffered extreme humiliation,
embarrassment, shame, and the emotional loss of his Church, his Church community, and his
standing in the community, and any claim and/or report that Plaintiff misuses a firearm,
threatens someone’s life and safety, and/or may have committed a crime (e.g.: trespass), puts
Plaintiff's licensure as a private investigator at risk and in jeopardy.

Plaintiff prays that Bishop, Martin, and Kolberg be required to provide all appropriate
remedies under Pennsylvania law.
59.

60.

61.

62.

63.

Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 13 of 15

COUNT V
NEGLIGENCE, RECKLESSNESS, WILLFUL CONDUCT
WANTON CONDUCT AND GROSS NEGLIGENCE

 

Plaintiff hereby incorporates all other paragraphs of this Complaint as though fully set forth
at length herein.

The five (5) elements that a plaintiff must prove to win a negligence claim are (1) there is a
duty of care owed by the defendant to the plaintiff; (2) defendant breached that duty; (3)
there is an actual causal connection between the defendant’s breach of duty and the resulting
harm; (4) proximate cause, which relates to whether the harm was foreseeable; and, (5)
damages resulting from the defendant’s breach of duty.

Bishop, Martin, and Kolberg all owed Plaintiff a duty of care that their voluntarily taken
actions would not cause him undue harm or damage.

Bishop, Martin, and Kolberg breached their duty as described in Paragraph 61 by the actions
taken as described in Paragraphs 37 and 38.

As a direct and proximate result of Bishop, Martin, and Kolberg’s breach of duty (as
described in Paragraph 62), Plaintiff was harmed through the suffering of extreme
humiliation, embarrassment, shame, and the emotional loss of his Church, his Church
community, and his standing in the community, and any claim and/or report that Plaintiff
misuses a firearm, threatens someone’s life and safety, and/or may have committed a crime
(e.g.: trespass), puts Plaintiff's licensure as a private investigator at risk and in jeopardy.

JURY DEMAND

64. Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set forth

65.

at length herein.
Plaintiff demands a trial by jury

WHEREFORE, based on the foregoing, Plaintiff respectfully requests this Honorable

Court to:

(a) enter a judgment in his favor of at least $75,000 plus court costs, attorneys’ fees,
punitive damages;

(b) order the expungment and/or removal and/or striking and/or redaction of the two (2)
police reports entered against Plaintiff;

(c) order Plaintiff to be permitted to enter and/or attend the Church;

(d) order Plaintiff to have his status with the Church and/or Diocese restored to a member
and/or parishioner in good standing;
Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 14 of 15

(e) order the Church to issue a parish wide letter of apology to Plaintiff for the harms,
damages, and actions described herein;

(f) and any and all other remedies this Honorable Court deems appropriate.

LAW OFFICE OF FAYE RIVA COHEN, P.C.

Sicincticcceicicicaigh

 

FAYERIVA COHEN, ESQUIRE
Attofney for Plaintiff

2047 Locust Street

Philadelphia, PA 19103

(T) 215-563-7776

(F) 215-563-9996
Case 2:19-cv-04871-PD Document1 Filed 10/18/19 Page 15 of 15

VERIFICATION

I, MICHAEL DeFILIPPO, hereby verify that I am the Plaintiff in the within case and that
the statements made in the foregoing Complaint are true to the best of my knowledge and belief.

I understand that false statements are made subject to the penalties of 18 Pa.C.S.A. §
4904, relating to unsworn falsification to authorities.

 

Date: Lithher M017,
